Citation Nr: 1200827	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for schizophrenia and organic brain syndrome.

2.  Entitlement to service connection for organic brain syndrome to include dementia.

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's original claim of entitlement to service connection for organic brain syndrome was denied in a July 1985 rating decision.  Subsequently, schizophrenia was included in the adjudication of his claim.  This was done in a February 2006 rating decision, which the Veteran did not appeal.

In September 2006, the Veteran filed a claim to reopen.  The April 2007 rating decision declined to reopen the claim.  The Veteran disagreed with this decision and perfected his appeal by filing a timely substantive appeal (VA Form 9) in September 2008.

Throughout the course of the current appeal, the Veteran's claim has been identified as entitlement to service connection for organic brain syndrome/schizophrenia.  As will be discussed below, the evidence in this matter documents two diagnoses:  dementia and schizophrenia.  Accordingly, in an effort to adjudicate the claim in the manner most favorable to the Veteran, the Board has bifurcated the issue.

(The decision below reopens the claim of service connection and addresses the question of service connection for organic brain syndrome manifested by dementia.  The underlying issue of entitlement to service connection for schizophrenia is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  By a February 2006 decision, the RO declined to reopen a claim of entitlement to service connection for organic brain syndrome and schizophrenia; the Veteran did not appeal.

2.  Evidence received since the RO's February 2006 decision relates to an unestablished fact necessary to substantiate the claim of service connection for organic brain syndrome and schizophrenia and it raises a reasonable possibility of substantiating the underlying claim.

3.  It is as likely as not that the Veteran's dementia is a manifestation of organic brain syndrome that is traceable to the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The February 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen a claim of service connection for organic brain syndrome and schizophrenia.  38 U.S.C.A. § 5018 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has organic brain syndrome manifested by dementia that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 105, 1110 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including a psychosis such as schizophrenia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Claim to Reopen

A claim for service connection for organic brain syndrome and schizophrenia was previously and finally denied by the RO in February 2006.  The Veteran did not file a notice of disagreement as to the February 2006 RO decision and that decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

As a result of the finality of the February 2006 RO decision, the Veteran's claim for service connection for organic brain syndrome and schizophrenia may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions:  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.

In this case, the evidence of record at the time of the February 2006 RO decision included:  the Veteran's service treatment records (STRs) including the March 1965 service separation examination which documented the Veteran's experience as a boxer during military service and a June 1963 STR which showed that the Veteran was treated for drinking "oil of wintergreen" and after treatment with the antidote, "ran away from the dispensary."  The evidence of record in February 2006 additionally included:  private treatment records documenting hospitalization for "schizophrenia, paranoid type; rule out organicity;" a September 1979 VA examination report noting an in-service suicide attempt of "drinking some wintergreen" and documenting a diagnosis of "catatonic schizophrenia, active;" a September 1979 lay statement from the Veteran's sister indicated that the Veteran was in and out of psychiatric treatment; an April 1985 VA treatment record diagnosing the Veteran with psychosis and generalized organic brain syndrome and also indicating that the Veteran "could be suffering from organic brain syndrome secondary to brain damage from boxing on top of the schizophrenia;" VA in-patient treatment records documenting diagnoses of schizophrenia in July 1979, June 1981, and April 1989; a July 1997 VA treatment record showing a diagnosis of dementia; a July 2003 VA treatment record noting that the Veteran began hearing voices during his tour of duty and was hospitalized "following an attempt to quell the voices through an overdose of wintergreen."

In February 2006, the RO declined to reopen the previously denied claim of entitlement to service connection for organic brain syndrome upon finding that new and material evidence had not been submitted which showed that the Veteran's condition was related to his military service.

Evidence received since the February 2006 RO decision consists of VAMC outpatient treatment records, statements from the Veteran, and VA examination reports dated in October 2008.

Notably, a November 2006 VA neuropsychiatry consultation identified the Veteran's history of service on the Army fight team during which he sustained several head injuries, some with loss of consciousness.  The VA physician further indicated that the Veteran's "closed head injuries sustained during his boxing career probably play a role in his cognitive decline, given tha[t] brain trauma generally leaves one susceptible to dementia over time.  These deficits can be expected to interfere with his social and occupational functioning, where common sense reasoning, memory and adequate thought processing are important.  Based on these findings, diagnosis of dementia due to head trauma without behavioral disturbance is rendered."  See the VA neuropsychiatry consultation dated November 2006.  Additionally, the October 2008 VA examiner diagnosed the Veteran with schizophrenia and noted that the Veteran's prominent symptoms are his delusions and auditory hallucinations.  The examiner also indicated that the Veteran's "diagnostic differential is complicated further by his age while boxing in the service, as this is a common age for schizophrenia to emerge."

The Board finds that the November 2006 VA neuropsychiatric consultation as well as the findings of the October 2008 VA examination suggest a possible relationship between the Veteran's current organic brain syndrome to include dementia and schizophrenia and his military service.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a possible nexus between a currently diagnosed dementia or schizophrenia and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  It is also material because, as discussed in further detail below, it triggers VA duty to assist.  See Shade, supra.

As a result, the Board finds that the November 2006 VA neuropsychiatric consultation and October 2008 VA examination which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for organic brain syndrome and schizophrenia is reopened with the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Service Connection for Organic Brain Syndrome

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to establish service connection for a claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

The Veteran contends that his currently diagnosed organic brain syndrome (specifically, dementia) is due to his military service.  The Board has thoroughly reviewed the evidence of record and finds that there is sufficient evidence to support the Veteran's contentions.

As indicated above, service records show that the Veteran competed as a boxer during his military service.  See, e.g., service separation examination dated March 1965.  The Veteran was discharged in April of 1965.  Treatment records show that he received psychiatric treatment beginning in 1979.  See the private treatment record dated March 1979.  The Veteran was originally diagnosed with generalized organic brain syndrome in April 1985.  At that time, his treating physician indicated that "[h]e could be suffering from organic brain syndrome secondary to brain damage from boxing on top of the schizophrenia."  In November 2006, extensive neurocognitive testing was performed and the Veteran was diagnosed with "dementia due to head trauma, without behavioral disturbance."  The treating physician rendered the following conclusions at that time:  "[the Veteran's] closed head injuries sustained during his boxing career probably play a role in his cognitive decline, given tha[t] brain trauma generally leaves one susceptible to dementia over time.  These deficits can be expected to interfere with his social and occupational functioning, where common sense reasoning, memory and adequate thought processing are important.  Based on these findings, diagnosis of dementia due to head trauma without behavioral disturbance is rendered."

In October 2008, the Veteran was afforded an examination as to the claimed organic brain syndrome.  At that time, the examiner noted that "[t]here is not a current diagnosis of dementia."  Notably, although the October 2008 examiner conducted a cognitive screening examination, he did not perform complete cognitive testing to support his conclusion that the Veteran did not warrant a dementia diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Thus, the Board finds that the October 2008 VA examiner's conclusion concerning the absence of a dementia diagnosis to be of little probative value.

In sum, the Board finds that the Veteran has a current diagnosis of a dementia that has been linked to organic brain syndrome that likely had its genesis in the trauma the Veteran sustained while boxing during military service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for organic brain syndrome manifested by dementia is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for organic brain syndrome and schizophrenia is reopened.  To that extent, the appeal is granted.

Entitlement to service connection for organic brain syndrome manifested by dementia is granted.


REMAND

As for the Veteran's underlying claim of service connection for schizophrenia, the Board finds that although the Veteran was previously afforded a VA examination in connection with this claim, a new examination is required.

Although the October 2008 VA examiner's rationale supported the Veteran's claim to some extent, the conclusions rendered were self-contradictory, confusing, and hardly dispositive as to the question of medical nexus between schizophrenia and the Veteran's military service.  The October 2008 VA examiner's assessment included schizophrenia of an undifferentiated type and "rule out" psychotic disorder due to head trauma, which suggested that there was consideration given to the possibility of a psychosis like schizophrenia being due to the boxing head trauma.  The examiner then explained, "[w]hile the Veteran's most prominent symptoms are his delusions and his auditory hallucinations, this evaluator cannot determine whether these symptoms are due to schizophrenia of a genetic etiology or psychosis of a more organic (i.e., cumulative head trauma) etiology."  The examiner continued, "[h]is ingestion of a large amount of salicylates appears to be unrelated to his current psychiatric presentation, as he reported that he drank this liquid to try to stop the voices in his head.  This diagnostic differential is complicated further by his age while boxing in service, as this is a common age for schizophrenia to emerge."

As to the specific question of medical nexus, the October 2008 VA examiner concluded, despite what was said of schizophrenia commonly starting at the age of the Veteran when he was in service, that "[t]his Veteran's schizophrenia or psychosis due to head trauma is less likely as not (less than 50/50 probability) caused by or a result of his time in the service, as it appears more likely that he suffers from the condition than the second condition."  The examiner provided the following rationale for this conclusion, "[t]his evaluator cannot offer a definitive diagnosis of this Veteran, and it is recommended that the differential diagnosis offered in this report be addressed by either a medical/mental health professional (such as a neurologist or neuropsychologist) who, by training, is more familiar with (1) any clinical literature that discusses the possible relationship of blunt force head trauma to the development of schizophrenia and/or (2) the clinical methods available to assist in answering this diagnostic question.  While this evaluator is of the clinical impression that this Veteran suffers from schizophrenia, and not from psychosis due to head trauma, this clinical impression is offered with caution."

The Veteran contends that he has suffered from schizophrenia since military service.  It is undisputed that the Veteran participated in boxing during his military service.  Additionally, the Board notes that the Veteran's history supports his contentions of an in-service suicide attempt.  See the service treatment record dated June 1963.  The evidence of record further shows that the Veteran has received in-patient and out-patient treatment for schizophrenia since 1979.  See, e.g., the VA and private treatment records dated March 1979; June 1981, April 1989, and November 2006.  Nevertheless, the VA examiner's opinion is not definitive on the question of medical nexus to military service.

Accordingly, the Board finds that on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of his currently diagnosed schizophrenia.  The examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's schizophrenia is attributable to his active military service.  The examiner's opinion must be based on a thorough review of the claims folder, to specifically include all previous VA examination reports of record and the Veteran's STRs, and an examination of the Veteran.

The Board additionally notes that a July 2004 VA treatment record documented the Veteran's report that he receives disability benefits from the Social Security Administration (SSA).  These records are potentially pertinent to his claim and should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2.  After the above is accomplished, the AOJ should schedule the Veteran for a VA examination with a psychiatrist for the purpose of determining a nexus between schizophrenia and military service.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's schizophrenia is related to his active military service.  In rendering his/her opinion, the VA examiner should address the Veteran's June 1963 in-service suicide attempt as well as his contentions concerning in-service auditory hallucinations.  Additionally, the VA examiner should address whether the Veteran's schizophrenia is due to in-service head trauma from boxing during his military service.  The examination report and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  The medical reasons for accepting or rejecting the statements of continuity of symptoms of schizophrenia since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of schizophrenia or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any additional development which it deems to be necessary, the AOJ should then re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


